 

 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty'Case' (Modifled) Page l ofl

m.'\l#

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

' Unite_d S’ta'tes of America, n JUDGMENT IN A CRIMINAL CASE
V' (For Offenses Committed On or After November 1, 1987)_

Juan CarlOS R`OdrigueZ_ROJ-as l ` - Case Number: 3 :19-mj-21 161

 

Casey.,J l onovan

Dekndau!’s /M_"F-!_l:ED-___"“._‘

l"AR 0 3 2019 '

REGISTRATION NO. 83757298

 

 

 

THE DEFENDANT: - _ .
[Xl pleaded guilty to count(s_) 1 of Complaint CLERK. u.S. DlSTRlCT COURT
- bUUlHERN'ETSTR’iC'T'OFC'AtTF`ORNM"__`
|:| Was found guilty to count(s) BY . DEPUTY .

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense - Count Numbergs)
8`:1325 ILLEGAL ENTRY (Misdemeanor) _ l_

U The defendant has been found not guilty `on count(s)`

 

E Count(s) _ , -' dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant ls hereby committed to the custody of the United States Bu'reau of Prisons to be
imprisoned for a term of: _ _ . ;.

 

E TIME SERVED days

l Assessment. $10 WAIVED |E Fine: WAIVED

Court recommends USMS, ICE or Dl-IS or other arresting agency return all property and all documents in
_the defendant s possession at the time of arrest upon their deportation or removal. _ _

|:! Court recommends defendant be deported/removed with relative, ` charged in case

 

IT IS O_RDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence,- or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and

' United States Attorney of any material change in the defendant's economic circumstances

Thursday, March 7, 2019

 

 

 

//'"f. j . ` Dat_e of Imposition of Sentence
\N\--»."`"" %/,~/,//4
Received \| “ "
nst _ ~~~~~~ - U§YKA§_LE sTANLEvHs/B'dous
- _ ED ATES MAGISTRATE JUDGE

` Clerk’s Oft`ice.Copy 7 ' _ `3;19-mj-21161

 

 

